NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LARRY GILLIARD, a/k/a WILLIAM                )
LARRY GILLIARD; and JEWEL                    )
GILLIARD, a/k/a SAMANTHA JEWEL               )
GILLIARD,                                    )
                                             )
              Appellants,                    )
                                             )
v.                                           )      Case No. 2D17-2004
                                             )
GELT FUNDING, LLP, a Florida                 )
limited liability partnership,               )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Larry Gilliard and Jewel Gilliard, pro se.

No appearance for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.